Title: John Taliaferro to James Monroe, 15 November 1815
From: Taliaferro, John
To: Monroe, James


                    
                        
                            Dear Sir,
                        
                        
                            Hagley, near Fredsbg.
                            15th. Novr. 1815.
                        
                    
                    I address you at this time on a subject to which I pray your attention. My friend Josiah Simpson who through your good offices was appointed a Judge in the Mississippi Territory, came to Virginia last Spring in pursuance of a previous engagement of long standing & was married to a Lady in Fredsbg. His intention at the time he left the Territory was to return, & to continue to officiate as Judge, but the health of the Lady whom he married rendered his return to that Southern climate, at least during the Summer months, improper, and he under the impulse of very delicate &

honorable feelings to him, sent to you his resignation of an office which he would gladly have retained, but wh. he thought it improper to hold a moment longer than he was actually in a situation to discharge the duties attached to it. I have just recd. a letter from him in which he says that the health of his Lady is quite restored and that he would readily resume his functions of Judge, & go to the Territory if he could be permitted to revoke his resignation. Or if that course cannot be now pursued, he desires me to beg the favor of you to name him for the appointment, in the event that a successor to him has not yet been chosen. He would prefer the former course if attainable, and in case it be practicable you may put his letter of resignation under cover to me, and I will immediately forward it to him. His restoration to the Bench in that Territory will be a matter of universal gratification there. Upon this point I am fully advised, and am authorized to assure you that the government cannot do better. He is a young man of fine talents, & of great worth. He would have addressed you directly on the subject, but he feared that you might think him whimsical & capricious. This tho’ is not the case, he was actuated by honorable motives, & sent in his resignation at a time when he would gladly have retained the office, if he had deemed it right to do so. You will do me a singular favor to reply to this & let me know whether, & in what way this matter can be effected. Whether by returning to him his letter of resignation, or by a new appointment. Mr. Simpson is now in Pennsylvania with his friends, where he went last Summer with a view to the health of his Lady. She is quite restored, and he now regrets that he had not retained his office, in which event he would now be on his way to the Territory. As this is a matter which is of the utmost importance to the plans of this excellent little man, I must beg you to write to me in reply as soon as possible. Yours Dear Sir very sincerely
                    
                        
                            John Taliaferro
                            
                        
                    
                